Citation Nr: 1728270	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1960 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in December 2014, October 2015, and May 2016 when it was remanded for additional development.  The May 2016 Board decision also remanded the matter of entitlement to service connection for a left leg venous disability.  A November 2016 rating decision granted service connection for chronic deep vein thrombosis and varicose veins of the left leg.  Accordingly, the matter is no longer on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in December 2015; a transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a kidney disability and a heart disability have been raised by the record in a December 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, including sending the Veteran a VA 21-526EZ and notifying the Veteran that his claims can only be adjudicated by submitting such form and indicating the issues he is claiming.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In a June 2016 VA 21-526EZ, the Veteran filed a claim for service connection for a lung disability/pulmonary embolism and for an increased rating for his service-connected right knee tricompartmental osteoarthritis.  Notably, a September 2016 rating decision deferred a decision on the matter of an increased rating for the right knee tricompartmental osteoarthritis.  Inasmuch as these matters have not been adjudicated by the RO, they are remanded for appropriate action and initial adjudication.  

The Veteran's claim of entitlement to TDIU is inextricably intertwined with the claims for service connection for a lung disability/pulmonary embolism and for an increased rating for his service-connected right knee tricompartmental osteoarthritis.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, a decision by the Board on the Veteran's claim for TDIU would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

In addition, the Board notes that it is unclear when the Veteran was last gainfully employed.  The evidence shows that the Veteran has 4 years of college education, and was last employed working in sales.  In a December 2009 VA 21-8940, the Veteran indicated he was last employed full-time in December 2008.  At the December 2015 video conference hearing, the Veteran testified that he was last employed full-time in 2008 or 2009.  The Veteran should be contacted to identify when and where he was last gainfully employed so that the RO can request such employer to complete and return a VA Form 21-4192.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he complete and return a VA Form 21-8940, identifying his previous employment, and when he was last gainfully employed.  
2. After the above development, the RO should contact the Veteran's last identified employer and request that the employer complete and return an enclosed VA Form 21-4192.  
3. Then readjudicate the claims (to include service connection for a lung disability/pulmonary embolism and for an increased rating for his service-connected right knee tricompartmental osteoarthritis).  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

